Case 2:19-cv-03365-DRH-SIL Document 56-7 Filed 05/11/20 Page 1 of 16 PageID #: 1315




                            UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF NEW YORK
                                CENTRAL ISLIP DIVISION

   APTIVE ENVIRONMENTAL, LLC,                         §
                                                      §
          Plaintiff,                                  §
   v.                                                 §
                                                      §
   VILLAGE OF EAST ROCKAWAY,                          §          No. 2:19-cv-03365-SJF-SIL
   NEW YORK,                                          §
                                                      §
          Defendant.                                  §
                                                      §
                                                      §


          PLAINTIFF’S REPLY MEMORANDUM OF LAW IN SUPPORT OF ITS
                   CROSS-MOTION FOR SUMMARY JUDGMENT



         Plaintiff Aptive Environmental, LLC (“Aptive” or “Plaintiff”) submits this Reply

  Memorandum of Law in Support of its Cross-Motion for Summary Judgment. Plaintiff

  incorporates its L.R. 56.1 Statement of Material Facts, L.R. 56.1 Counterstatement of Material

  Facts, Declaration and attached exhibits, and the evidence previously on file with the Court, and

  seeks as follows:

         (1)     Judgment as a matter of law that the $200 Solicitation Fee of the Village of East
                 Rockaway, New York (the “Village”), found at §§ 171-3 and 171-5(A) of the
                 Village Code, violates the First Amendment rights of Aptive, others similarly
                 situated, and Village residents, both facially and as applied; and

         (2)     A permanent injunction barring enforcement of the $200 Solicitation Fee found at
                 §§ 171-3 and 171-5(A) of the Village Code.

                                        INTRODUCTION

         A municipality may charge a license fee for First Amendment activity. But only fees

  precisely tailored to defray administrative expenses are permissible. Eastern Connecticut Citizens

  Action Group v. Powers, 723 F.2d 1050, 1056 (2d Cir. 1983). A municipality’s license fee must
Case 2:19-cv-03365-DRH-SIL Document 56-7 Filed 05/11/20 Page 2 of 16 PageID #: 1316




  be “designed to defray (and [] not exceed) the administrative costs of regulating the protected

  activity.” Kwong v. Bloomberg, 723 F.3d 160, 165 (2d Cir. 2013). As the proponent of the Fee,

  the Village bears the evidentiary “burden of proving the fee equals the costs of its regulatory

  scheme.” Turley v. New York City Police Dep’t, 988 F. Supp. 667, 674 (S.D.N.Y. 1997).

         The Village has admitted—repeatedly and under oath—that it possesses no such evidence.

  It performed no studies and conducted no research about its administrative expenses prior to

  establishing this $200 Fee. The Village’s Reply Memorandum and Reply Affidavit do not attempt

  to controvert any of Plaintiff’s Material Facts. And the Village even concedes there is no genuine

  issue of material fact. See Def.’s Reply Aff. ¶ 4. Instead, the Village offers only back-of-the-

  envelope calculations from its attorney, made months after the Fee was enacted, and without

  citations to admissible evidence in the record. The Court should therefore admit Plaintiff’s

  Material Facts, hold the Fee unconstitutional under the First and Fourteenth Amendments, and

  permanently enjoin its enforcement.

                                            ARGUMENT

         1.      The Village Failed to Controvert Plaintiff’s Material Facts; the Court Should
                 Deem these Material Facts Admitted and Grant Plaintiff’s Cross-Motion for
                 Summary Judgment.

         The Village has not attempted to controvert Plaintiff’s Statement of Material Facts. It has

  filed no Counterstatement under L.R. 56.1. Instead, the Village has simply submitted a second

  affidavit from the Village Attorney, restating its conclusory position that the Fee is justified by

  categories of administrative expenses devised out of thin air. See Def.’s Reply Aff. But this

  document cannot belatedly create a fact issue when the Village already testified that it did not

  design the Fee amount to “equal the cost incurred or to be incurred” by the Village in licensing

  and regulating solicitation. Citizens Action Grp., 723 F.2d at 1056.
Case 2:19-cv-03365-DRH-SIL Document 56-7 Filed 05/11/20 Page 3 of 16 PageID #: 1317




         First, the Village’s Reply Affidavit does not correspond to and fails to oppose any specific

  numbered paragraph in Plaintiff’s Statement of Material Facts. Local Civil Rule 56.1(c) states:

         Each numbered paragraph in the statement of material facts set forth in the
         statement required to be served by the moving party will be deemed to be admitted
         for purposes of the motion unless specifically controverted by a correspondingly
         numbered paragraph in the statement required to be served by the opposing party.
  (emphasis added). The Second Circuit has instructed that the Local Rule 56 “requirement is strict.”

  T.Y. v. N.Y. City Dep't of Educ., 584 F.3d 412, 417 (2d Cir. 2009). In the typical case, failure to

  respond to a Rule 56.1 statement results in a grant of summary judgment once the court assures

  itself that Rule 56’s other requirements have been met. Id. at 417-418; see also Luizzi v. Pro

  Transport Inc., No. 02 CV 5388, 2009 WL 252076, at *2 (E.D.N.Y. Feb. 2, 2009) (“Where the

  party opposing a motion for summary judgment fails to submit a proper counter-statement of

  material facts, controverting the moving party’s statement, courts have deemed the moving party’s

  statement of facts to be admitted and have granted summary judgment in favor of the moving party

  on the basis of the uncontroverted facts.”) (citing Millus v. D’Angelo, 224 F.3d 137, 138 (2d Cir.

  2000) and Sawyer v. Wight, 196 F.Supp.2d 220, 225 (E.D.N.Y. 2002)).

         The Village’s Reply Memorandum and Reply Affidavit wholly fail to respond to Plaintiff’s

  Statement of Material Facts. The Village has not listed a single paragraph from Plaintiff’s

  Statement that the Village claims to be in dispute, nor has it cited admissible evidence creating a

  dispute. The Court should rely solely on the undisputed material facts presented by Plaintiff, which

  are supported by admissible evidence from the record.

         Second, the Village’s Reply Affidavit is not based on personal knowledge, which is a

  fundamental requirement of Rule 56(c)(4). See Def.’s Reply Aff. ¶¶ 1-8, 10-15. This evidence is

  therefore improper for summary judgment. Rohlehr v. Brookdale Univ. Hosp. & Med. Ctr., 390 F.

  Supp.2d 207, 208 (E.D.N.Y. 2005) (“Affidavits in opposition to summary judgment must be made
Case 2:19-cv-03365-DRH-SIL Document 56-7 Filed 05/11/20 Page 4 of 16 PageID #: 1318




  on personal knowledge . . . An attorney affidavit does not meet this standard and is insufficient to

  defeat a summary judgment motion. . . . Accordingly, facts recited in the defendant’s Rule 56.1

  statement are deemed admitted, to the extent they are supported by citation to admissible

  evidence.”).

           The Court may disregard the Village’s purportedly factual assertions in the Reply Affidavit

  and Reply Memorandum of Law on these bases alone and instead admit the factual assertions in

  Plaintiff’s Statement of Material Facts. Rohlehr, 390 F. Supp. 2d at 208. The Village’s Reply

  Memorandum is not a proper vehicle through which to present facts to the Court. Kulhawik v.

  Holder, 571 F.3d 296, 298 (2d Cir. 2009) (“An attorney’s unsworn statements in a brief are not

  evidence.”); Giannullo v. City of N.Y., 322 F.3d 139, 142 (2d Cir. 2003) (stating that a

  memorandum of law “is not evidence at all”); Knight v. Nassau Cty., No. 17CV0958SFJSIL, 2019

  WL 3817392, at *5 (E.D.N.Y. Aug. 14, 2019) (J. Feuerstein) (“Naturally, any factual statements

  must cite to the record with specificity in the first instance.”) (emphasis original).

           Third, the Village’s Reply Affidavit attempts to contradict its sworn 30(b)(6) testimony,

  but without citation to admissible evidence. The Village testified earlier that it does not know the

  amount of time it would take to issue a solicitor license, because it has not yet issued any licenses.

  Ex. A, 1 Village Dep. 28:20-29:9. Yet here, the Village Attorney attempts to introduce—through a

  second conclusory affidavit—an estimate of “one-half hour to one hour” per task related to

  solicitation licensing. Def.’s Reply Aff., ¶ 10. 2 The Village testified earlier that it does not have

  any evidence about the cost of background checks and indeed, has not even researched which



  1
    Ex. A, Ex. B, and Ex. C refer to the exhibits attached to Plaintiff’s Declaration in support of its Cross-Motion for
  Summary Judgment (“Declaration of Clint Cowan”).
  2
    Moreover, even if the Village could tie solicitation license expenses to the Clerk’s salary, it would still fail “to prove
  exactly what she did, and it leaves entirely to speculation whether or not all of her work was essential for the purposes
  of [the solicitation ordinance].” Moffett v. Killian, 360 F. Supp. 228, 232 n.6 (D. Conn. 1973) (invalidating fee under
  First Amendment because state lacked evidence showing the fee amount equaled administrative expenses).
Case 2:19-cv-03365-DRH-SIL Document 56-7 Filed 05/11/20 Page 5 of 16 PageID #: 1319




  background check companies it may eventually use. Ex. A, Village Dep. 118:14-119:19. The

  Village conceded under oath that it “doesn’t currently have any evidence to support its view that

  a background check costs a hundred dollars per applicant.” Id. 119:13-19. Yet here, the Village

  Attorney attempts to introduce a $100 background check fee based solely on ipse dixit references

  to his “forty years of practice” as an attorney, without any admissible citations to the record about

  which background check services he cites, or how much each of those background checks will

  cost. See Def.’s Reply Aff. ¶ 9.

          This contradictory and conclusory affidavit is improper. “[A] party may not create an issue

  of fact by submitting an affidavit in opposition to a summary judgment motion that, by omission

  or addition, contradicts the affiant’s previous deposition testimony.” Hayes v. New York City

  Department of Corrections, 84 F.3d 614, 619 (2d Cir. 1996). “If a party who has been examined

  at   length   on    deposition     could   raise   an   issue   of   fact   simply   by   submitting

  an affidavit contradicting his own prior testimony, this would greatly diminish the utility of

  summary judgment as a procedure for screening out sham issues of fact.” Id. The post-hoc Reply

  Affidavit submitted by the Village Attorney cannot establish any facts tying the Fee to

  administrative costs. No genuine issue of material fact exists, and summary judgment should be

  granted to Plaintiff.

          2.      The Village Has No Evidence to Support the Fee, and the Village’s Reply Does
                  Not Dispute This Fact.

          The Village’s Reply Affidavit and Reply Memorandum do not dispute its lack of evidence

  to support the Fee. Under the First Amendment, a license fee is unconstitutional where the

  municipality has no computations, accounting reports, analyses, or other data showing the precise

  amount of administrative expenses defrayed by the license fee. E.g., Turley, 988 F. Supp. at 674–

  75 (City “provided no evidence” of the hours spent or hourly salary of officials in doing other tasks
Case 2:19-cv-03365-DRH-SIL Document 56-7 Filed 05/11/20 Page 6 of 16 PageID #: 1320




  incidental to enforcing the ordinance. Because the record did “not provide sufficient evidence

  from which to estimate these other costs” or the costs associated with processing, the fee was

  unconstitutional) (emphasis added); Citizens Action Grp., 723 F.2d at 1056 (“The court below

  found no evidence that the administrative fee charged and to be charged to plaintiffs is equal to

  the cost incurred or to be incurred by defendants . . . Absent such a showing, DOT’s

  administrative fee cannot be sustained.”) (emphasis added).

         It is undisputed that the Village has no witness statements, studies, analyses, accounting

  reports, legislative findings, police reports, memoranda, or any other data to support its $200 Fee.

  Indeed, it is undisputed that no such documents exist.” Compare Def.’s Reply Aff. with Ex. B, at

  6 (RFP 1) and Ex. C, at 3 (Response to RFP 1). It is also undisputed that the Village has no

  documents or communications reflecting any research, studies, investigations, analysis, or

  accounting reports, memoranda, or other data related to the costs incurred by the Village for

  enforcing Chapter 171 of the Village Code. The Village concedes that “no such documents exist”

  and the Village Attorney’s two affidavits have not revealed any such evidence. See Def.’s SJ Aff.

  ¶¶ 7-10; Def.’s Reply Aff.; Ex. B, at 6 (RFP 2); Ex. C, at 3 (Response to RFP 2). And it is

  undisputed that the Village did not consider any documents or communications, of any kind, in

  determining the $200 Fee amount. Compare Def.’s Reply Aff. with Ex. B, at 6 (RFP 5); Ex. C, at

  4 (Response to RFP 5); Ex. B, at 6 (RFP 9); Ex. C, at 4 (Response to RFP 9).

         Furthermore, it is undisputed that the Village has no documents supporting its

  administrative processing cost estimates. Compare Ex. A, Dep. 75:13-18 with Def.’s Reply Aff.

  And it is undisputed that the Village has no evidence supporting its claims about enforcement costs

  relative to this Ordinance. Compare Ex. A, Village Dep. 75:19-76:1 with Def.’s Reply Aff. The

  Village has no evidence at all to support its estimated processing costs and no evidence at all to
Case 2:19-cv-03365-DRH-SIL Document 56-7 Filed 05/11/20 Page 7 of 16 PageID #: 1321




  support its estimated enforcement costs. Ex. A, Village Dep. 43:3-12; 45:5-46:10; 75-76; Ex. B,

  at Pages 4-6; Ex. C, at Pages 1-4.

           The Village’s Reply Affidavit does not offer any evidence disputing these facts. The

  Village’s undisputed lack of any concrete evidence to justify the Fee amount only underscores its

  extreme unconstitutional and arbitrary nature. See Big Hat Books v. Prosecutors, 565 F. Supp. 2d

  981, 994–95 (S.D. Ind. 2008) (“Defendants have provided not a shred of evidence suggesting that

  the $250.00 fee is proportional to the amount of work required by the secretary of state’s office

  resulting from a filing, and we cannot fathom how ‘notification of local officials’ could justify

  such a fee. Such a requirement does not pass constitutional muster.”) (emphasis added); 3 see also

  Chester Branch, Nat’l Ass'n for Advancement of Colored People v. City of Chester, 253 F. Supp.

  707, 709 (E.D. Pa. 1966) (“Defendants have produced no evidence as to the relationship, or as to

  the reasonableness of the relationship, if any, between the twenty-five dollar fee imposed by

  Chester Ordinance No. 82-1955 and the cost of enforcing said ordinance.”) (emphasis added);

  Covenant Media of Illinois, L.L.C. v. City of Des Plaines, Ill., No. 04 C 8130, 2005 WL 2277313,

  at *5 (N.D. Ill. Sept. 15, 2005) (invalidating billboard licensing fee because city failed to produce

  evidence of its costs of enforcing permitting scheme for billboard restrictions).

           There is no genuine issue of material fact. The Village has no evidence tying the $200 Fee

  to administrative expenses. The Court should therefore grant summary judgment to Plaintiff.




  3
   Like the Village here (see Def.’s MSJ Aff. ¶ 10; Def.’s Reply Aff. ¶¶ 11, 14-15), the municipality in Big Hat Books
  attempted to rely solely on the arguments of counsel as its “evidence” that the fees were justified with reference to
  administrative expenses. The court held that these conclusory statements fell far short of justifying the license fee. 565
  F. Supp. 2d at 994.
Case 2:19-cv-03365-DRH-SIL Document 56-7 Filed 05/11/20 Page 8 of 16 PageID #: 1322




          3.      It is Undisputed that the Village Did Not Conduct Any Research about, or
                  Make Any Findings of, its Administrative Expenses Prior to Setting the Fee.

          The Village’s Reply Affidavit does not dispute that the Village performed no research,

  conducted no studies, and did no analyses of its administrative expenses prior to setting the $200

  Fee amount. To pass constitutional muster, the Village must have a record of facts and evidence it

  considered when setting the fee. “Absent a record sufficient to support the City’s claim that its

  licensing fee is constitutionally reasonable,” the Fee is unconstitutional. Fly Fish, Inc. v. City of

  Cocoa Beach, 337 F.3d 1301, 1315 (11th Cir. 2003) (emphasis added). “The record must support

  the contention that the city has made reasonable efforts to ascertain the costs associated with the

  licensing program.” 729, Inc. v. Kenton Cty. Fiscal Court, 515 F.3d 485, 510 (6th Cir. 2008)

  (emphasis added).

          Federal courts uniformly hold that a municipality cannot carry its evidentiary burden

  simply by contending in conclusory fashion that the fee is “reasonable as a matter of law.” Fly

  Fish, 337 F.3d at 1315. Yet that is all the Village can attempt here. See Def.’s Reply Aff. ¶¶ 11,

  14-15. Absent an evidentiary record showing that the $200 amount is necessary to recoup specific

  administrative costs of licensing, the Fee is unconstitutional. Covenant Media, 2005 WL 2277313,

  at *5 (invalidating billboard license fee because City, without evidence, “merely asserted that its

  billboard licensing fee is reasonably related to its interests of promoting safety and the welfare of

  citizens and in regulating the competing uses of public forums”).

          The Village has no evidence showing that the $200 amount is necessary to recoup specific

  administrative costs of licensing. Such a lack of evidence is unsurprising. It is undisputed that the

  Village did not conduct any research about, or make any findings of, its administrative expenses

  prior to setting the Fee.
Case 2:19-cv-03365-DRH-SIL Document 56-7 Filed 05/11/20 Page 9 of 16 PageID #: 1323




         First, it is undisputed that the Village failed to consult the Clerk’s office prior to setting

  the Fee—even though that office handles all the administration for solicitation licenses and is thus

  the only office that would know the administrative expenses of licensing solicitors. Compare

  Def.’s Reply Aff. with Ex. A, Village Dep. 63:2-6; 62:10-23; see also id. 60:2-63:13. And the

  Village repeatedly admitted in discovery responses that it did not consult the Village Clerk’s office

  in computing its estimated administrative expenses. Indeed, the Village concedes that it passed the

  $200 license fee without consulting any Village employees whatsoever about administrative costs.

  Compare Def.’s Reply Aff. with Ex. B, at 4 (Interrogatory 2) and Ex. C, at 2 (Response to

  Interrogatory 2). Moreover, the Village did not even devise its back-of-the-envelope,

  administrative cost estimates until 4 months after it enacted the $200 Fee. See Def.’s Mot. SJ Aff.

  and Ex. A (§ 171-3) (January 2020); Ex. C, at 2 (Interrogatory 5 Response) (January 2020).

         The Village does not dispute that the $200 Fee came solely from the conjecture of the

  Village Attorney, who admittedly copied the fee from another municipal ordinance without any

  research or evidence supporting the $200 figure. Def.’s Reply Aff. with Ex. B, at 5 (Interrogatory

  9) and Ex. C, at 3 (Response to Interrogatory 9); Ex. B, at 8 (RFA 10); Ex. C, at 4 (Response to

  RFA 10) (“Admit”). The Village cannot carry its burden to show a tight fit between the Fee and

  its actual administrative expenses, when it failed to consult the only office possessing the

  information and did not set the fee with the expenses of this specific municipality in mind.

         Second, it is undisputed that the Village wholly failed to conduct any other types of studies

  into its administrative expenses for processing licenses or performing background checks.

  Compare Ex. A, Village Dep. 78:3-8, with Def.’s Reply Aff. The Village’s Reply Affidavit claims

  that $100 of the Fee is used for a background check. See Def.’s Reply Aff. ¶ 8. But that ipse dixit

  statement cannot create a fact issue, when the Village has already testified under oath that it has
Case 2:19-cv-03365-DRH-SIL Document 56-7 Filed 05/11/20 Page 10 of 16 PageID #: 1324




   not taken any estimates from any background check companies to determine the Village’s cost

   for performing a background check. Ex. A, Village Dep. 118:14-119:9. Moreover, the Village has

   conceded that it is unaware of any documents or communications that would show the Village’s

   procedure for conducting a criminal background check:




   Ex. A, Village Dep. 78:16-20; see also id. 76:2-5. And the Village further admitted that there has

   not been any background check done for solicitor licenses in the past three years. Ex. A, Village

   Dep. 27:2-10. If the Village has not researched which background check it will employ, or what

   the background check will involve, it cannot make a credible estimate of the expense. The

   Village’s Reply Affidavit does not dispute any of these facts. Pure conjecture about the cost of a

   background check—based solely on the Village Attorney’s “years of practice”—cannot satisfy the

   constitutional standard or create a fact issue. See Def.’s Reply Aff. ¶ 9. 4

           It is also undisputed that the Village failed to perform any research or studies or

   investigations or analyses or accounting reports to support its figures regarding enforcement costs

   for Chapter 171 of the Village Code. Ex. A, Village Dep. 75:19-76:1; see also id. 78:9-20; Def.’s

   Reply Aff. The Village undisputedly failed to research any enforcement costs prior to enacting the

   $200 Fee amount. Ex. A, Village Dep. 124:24-125:9; Def.’s Reply Aff. And the Village concedes

   it does not know how much it spent on enforcement costs related to solicitation in the years 2017–

   2019 and has conceded that the amount could even be zero. Ex. A, Village Dep. 45:5-46:10; Def.’s


   4
    Moreover, any reference to the Declaration of Pierson Baldwin is irrelevant, because the Village has admitted it has
   not reviewed any cost estimates (including any in the Declaration) for background checks or conducted any research
   about background checks in connection with enacting the $200 solicitation license fee.
Case 2:19-cv-03365-DRH-SIL Document 56-7 Filed 05/11/20 Page 11 of 16 PageID #: 1325




   Reply Aff. “To prove enforcement costs, the City must provide evidence that its enforcement

   efforts are directly related to [the solicitor licensing scheme], and not to some other regulatory

   scheme.” Turley, 988 F. Supp. at 675 n.11. The Village has not done so.

          Without a record that it considered concrete evidence of administrative costs for processing

   licenses or enforcing its solicitation ordinance—or even showing that it consulted the very people

   charged with administration (in the Clerk’s Office)—the Village cannot demonstrate the Fee is

   constitutional. The assertions in the post-hoc affidavit submitted by the Village Attorney (Def.’s

   Reply Aff. ¶¶ 8-15) cannot link the Fee to administrative costs. The Village has already admitted

   it did not know—and indeed, did not even try to determine—the administrative costs when it

   passed the Fee ordinance in September 2019. It conducted no research or investigation into this

   matter. The Fee is arbitrary and unconstitutional, making summary judgment proper for Plaintiff.

          4.      It is Undisputed that the Village’s Most Recent Cost Estimates Are Entirely
                  Speculative and Thus Fail the Constitutional Standard.

          The Village’s estimates of different categories of expenses—all of which were made

   months after the $200 Fee was passed into law—cannot carry its burden to show the Fee is

   designed to equal the actual administrative costs of licensing solicitors. It is not enough for the

   Village’s Attorney to submit a conclusory affidavit stating that the Fee consists of “reasonable

   projections” based on his years of legal practice. Def.’s Reply Aff. ¶¶ 14, 9. That is not competent

   evidence under Rule 56(e). Omnipoint Commc'ns, Inc. v. Common Council of City of Peekskill,

   202 F. Supp. 2d 210, 213 (S.D.N.Y. 2002) (striking attorney affidavit filled with conclusory

   statements of law and fact that could not be in attorney’s personal knowledge and were not

   supported by factual evidence). The Village has not cited any portions of the record demonstrating

   (a) how long it takes to perform each solicitor license task or (b) how much it costs the Village to

   perform each solicitor licensing task. The Village has not carried its evidentiary burden.
Case 2:19-cv-03365-DRH-SIL Document 56-7 Filed 05/11/20 Page 12 of 16 PageID #: 1326




            The Village’s Reply Memorandum principally relies on a single case from the New York

   Court of Appeals to support its view that the $200 Fee need only be a “reasonable” guess. Def.’s

   Reply Mem., at 3. But that case, Suffolk Builders Assoc., is entirely inapposite. Like other

   authorities cited by the Village, this case did not involve restrictions of a First Amendment right,

   did not raise a federal constitutional claim, and did not address a speech issue. Suffolk Cty. Builders

   Ass'n, Inc. v. Suffolk Cty., 46 N.Y.2d 613 (1979). Indeed, the case did not even involve licensing

   costs. Instead, the plaintiffs challenged the sanitary inspection fees promulgated by the Suffolk

   County Health Commissioner under § 301 of the Suffolk County Sanitary Code. The case

   presented a regulatory challenge under state law, not a constitutional challenge under 42 U.S.C. §

   1983. Because the Suffolk County Sanitary Code did not restrict First Amendment activity (or

   other fundamental constitutional rights), 5 the standard was simply a “reasonable” fit between

   expected departmental costs and the fees charged to inspect construction sites. Id. at 617, 621. And

   notably, unlike the Village, the government in that case performed a detailed study prior to setting

   its inspection fees. The study examined multiple factors, including actual costs from the prior year

   for the Health Department’s engineering unit, and actual numbers from past inspections completed

   in the prior year. But here, the Village admits that it has no such studies. See Sections 2-3, supra.

   Thus, even if this case were analogous – and it is not – the Village would still fail the standard.

            For license fees involving First Amendment activity, the standard is far more stringent. A

   municipality must justify a fee for a license on First Amendment speech with actual data and other

   concrete evidence, not simply conjectures or approximations. Courts have repeatedly invalidated



   5
     When a governmental authority imposes fees or taxes which implicate fundamental rights, such as speech, a much
   stricter variety of judicial scrutiny is mandated. In the area of first amendment rights, in fact, taxes as such are plainly
   unconstitutional, since “a state may not impose a charge for the enjoyment of a right granted by the federal
   constitution.” Murdock v. Pennsylvania, 319 U.S. 105, 113 (1943); Lubin v. Panish, 415 U.S. 709 (1974); Bayside
   Enterprises, Inc. v Carson, 450 F Supp 696, 704 (M.D. Fla. 1978).
Case 2:19-cv-03365-DRH-SIL Document 56-7 Filed 05/11/20 Page 13 of 16 PageID #: 1327




   fees when the purported administrative costs are speculative. E.g., Baldwin v. Redwood City, 540

   F. 2d 1360, 1371-72 (9th Cir. 1976) (assumptions underlying sign fees were “essentially arbitrary,

   bearing no relationship” to the actual cost of inspection of the political signs; the failure to

   apportion fees based on the city’s actual costs demonstrated the fees were arbitrary); Bayside

   Enterprises, Inc. v. Carson, 450 F. Supp. 696, 705 (M.D. Fla. 1978) (“Although the City’s

   witnesses explained their cost projections in terms of fixed manpower and equipment needs, none

   of the witnesses was able to tie his particular projections to specific administrative requirements

   in anything other than a speculative manner.”); Moffett v. Killian, 360 F. Supp. 228, 232 & n.6 (D.

   Conn. 1973) (administrative costs based on estimates of clerk’s annual salary were speculative

   because the “State failed to prove exactly what she did, and it leaves entirely to speculation whether

   or not all of her work was essential for the purposes of [the regulation]”); Covenant Media, 2005

   WL 2277313, at *5 (“There is no evidence as to the City’s actual costs of enforcing its billboard

   restrictions.”) (invalidating billboard license fee).

           It is undisputed that the Village’s cost estimates are pure conjecture. The Village admitted

   that it does not know any of its administrative costs because it has never licensed a solicitor. Ex.

   A, Village Dep. 113:10-21. The Village’s Reply Affidavit admits the Village has no experience

   licensing commercial solicitors and cites deposition testimony affirming this inexperience. See

   Def.’s Reply Aff. ¶ 12 (citing Village Dep. 19). It is undisputed that the Village has no way of

   knowing how much time (and therefore how much expense) it will incur in issuing a solicitor

   license. Ex. A, Village Dep. 28:20-29:9. The hourly estimates in the most recent attorney affidavit

   are conclusory; they do not cite to any evidence in the record. See Def.’s Reply Aff. ¶¶ 10, 12.

   Rule 56 does not allow the Village to use attorney argument in the Reply Affidavit to contradict

   sworn 30(b)(6) testimony.
Case 2:19-cv-03365-DRH-SIL Document 56-7 Filed 05/11/20 Page 14 of 16 PageID #: 1328




          A municipality cannot justify a license fee based solely on speculation about administrative

   costs. The First Amendment requires far more. And the Village cannot escape this burden simply

   because it has a new ordinance. Instituting a new licensing regime does not excuse the municipality

   from justifying its fee with reference to actual data or other concrete evidence. See AAK, Inc. v.

   City of Woonsocket, 830 F. Supp. 99, 105 (D.R.I. 1993) (“The City admits that it has no experience

   with implementing the ordinance’s restrictions, because plaintiff is the only adult cabaret in

   Woonsocket and is exempt from those requirements. The City has provided no estimates of

   projected man hours for enforcement of the provisions. Plaintiff has shown that there is no

   evidence at all in support of the differential license fee, and is therefore entitled to summary

   judgment.”). Indeed, “the record must support the contention that the city has made reasonable

   efforts to ascertain the costs associated with the licensing program.” 729, Inc., 515 F.3d at 510

   (emphasis added).

          As the Village admitted, it is only providing “an approximation” because it has “performed

   no studies” as to its administrative costs for solicitors. The estimates are pure speculation. Ex. A,

   Village Dep. 135:2-15; see also id. 43:3-12 (Village concedes no way to know cost to issue a

   solicitor license because Village has never issued one); id. 106:13-24 (“seventy-five dollar”

   enforcement cost estimate not made by Village Clerk; Village Clerk not consulted in making that

   approximation); id. 45:5-46:10 (Village has no knowledge of enforcement costs from 2017-2019

   and conceded amount “could be zero”). The Village’s Reply Affidavit does not (and cannot)

   controvert any of these sworn admissions by the Village.

          It is also undisputed that the Village determined the $200 Fee amount by copying and

   pasting another municipality’s ordinance—without doing any calculations specific to East

   Rockaway. The Village does not dispute that it copied the $200 Fee, verbatim, from another
Case 2:19-cv-03365-DRH-SIL Document 56-7 Filed 05/11/20 Page 15 of 16 PageID #: 1329




   municipality’s ordinance without any consideration of the Village’s particular administrative

   costs. Ex. A, Village Dep. 71:8-72:2; Def.’s Reply Aff.; Ex. B, at 8 (RFA 10); Ex. C, at 4

   (Response to RFA 10). Because the Village copied and pasted the Fee from another municipality,

   the Court should reject any post-hoc justifications based on administrative expenses. All these

   newly asserted “costs” are speculation, created after the fact to justify a $200 fee that was

   arbitrarily chosen. It is the Village’s burden to justify the Fee amount. It has not done so.

                                             CONCLUSION

          The Village has not attempted to controvert the material facts presented by Plaintiff. The

   material facts establish that the $200 Fee has no basis in actual administrative costs incurred by

   the Village. The Village does not know, and has not researched, its administrative costs. That lack

   of data and study renders any estimates by the Village Attorney purely speculative. As the

   proponent of the Fee, the Village had the burden to justify it with concrete evidence. Nothing in

   the factual record supports the $200 amount. The Court should therefore grant Plaintiff’s Cross-

   Motion, declare the Fee unconstitutional, and permanently enjoin its enforcement.



   Dated: May 11, 2020                            Respectfully submitted,

                                                  Daniel E. DeCicco, Esq.
                                                  DARGER ERRANTE YAVITZ & BLAU LLP
                                                  116 East 27th Street at Park Avenue
                                                  New York, NY 10016
                                                  (212) 452-5300

                                                  /s/ Kent D. Krabill
                                                  Kent D. Krabill, admitted pro hac vice
                                                  Texas Bar No. 24060115
                                                  kkrabill@lynnllp.com
                                                  Samuel Clinton Cowan, admitted pro hac vice
                                                  Texas Bar No. 24109760
                                                  ccowan@lynnllp.com
                                                  LYNN PINKER COX & HURST, LLP
Case 2:19-cv-03365-DRH-SIL Document 56-7 Filed 05/11/20 Page 16 of 16 PageID #: 1330




                                                2100 Ross Avenue, Suite 2700
                                                Dallas, Texas 75201
                                                (214) 981-3800

                                                Attorneys for Plaintiff
                                                Aptive Environmental, LLC



                                   CERTIFICATE OF SERVICE

           I hereby certify that on May 11, 2020, a true and correct copy of the above and foregoing

   was served on all counsel of record via email. I further certify that Plaintiff’s Cross-Motion,

   Memorandum and supporting exhibits, Defendant’s Reply Memorandum and Reply Affidavit, and

   Plaintiff’s Reply Memorandum were filed on ECF, in compliance with the Court’s Individual Rule

   4(B).



                                                       /s/ Kent D. Krabill
                                                       Kent D. Krabill
